


Exhibit 10.3
 
 
 
EXECUTION VERSION
 
 
DATED September 30, 2015




WYNN RESORTS (MACAU) S.A.
as Company




BANK OF CHINA LIMITED, MACAU BRANCH
as Revolving Credit Facility Agent


and


BANK OF CHINA LIMITED, MACAU BRANCH
as Revolving Credit Facility Lender




 
REVOLVING CREDIT FACILITY AGREEMENT
AMENDMENT AGREEMENT
 










--------------------------------------------------------------------------------




CONTENTS
Clause
 
Page


1.
DEFINITIONS AND INTERPRETATION    
1
2.
AMENDMENT    
1
3.
CONTINUITY AND FURTHER ASSURANCE
2
4.
MISCELLANEOUS    
2
5.
GOVERNING LAW    
2
SCHEDULE
Amended Revolving Credit Facility Agreement    
6
 
 
 
 
 
 








--------------------------------------------------------------------------------




THIS AGREEMENT is dated September 30, 2015 and made between:
(1)
WYNN RESORTS (MACAU) S.A. (the "Company");

(2)
BANK OF CHINA LIMITED, MACAU BRANCH (the "Revolving Credit Facility Agent"); and

(3)
BANK OF CHINA LIMITED, MACAU BRANCH (the "Revolving Credit Facility Lender".

RECITALS:
(A)
The Company owns and operates Wynn Macau and is designing, developing and
constructing the Cotai Project.

(B)
The Secured Parties have agreed to amend certain Senior Finance Documents and
enter into additional Senior Finance Documents in connection with Wynn Macau and
the Cotai Project for the refinancing of existing indebtedness, for financing
the design, development and construction of the Cotai Project and for the
general corporate purposes of the Group (including investment in Excluded
Subsidiaries, Excluded Projects or Resort Management Agreements).

(C)
It has been agreed to amend the Revolving Credit Facility Agreement as set out
below.

IT IS AGREED as follows:



--------------------------------------------------------------------------------




1.
DEFINITIONS AND INTERPRETATION

1.1
Incorporation of defined terms

1.1.1
Unless a contrary indication appears, a term defined in or by reference in the
Schedule has the same meaning in this Agreement.

1.1.2
The principles of construction and rules of interpretation set out or referred
to in the Schedule shall have effect as if set out in this Agreement.

1.1.3
Any references in the Senior Finance Documents to the "Revolving Credit Facility
Agreement" shall be taken to be a reference to the Revolving Credit Facility
Agreement as set out in the Schedule, as further amended, consolidated,
supplemented, confirmed, novated or replaced from time to time.

1.2
Clauses

In this Agreement any reference to a "Clause" or a "Schedule" is, unless the
context otherwise requires, a reference to a Clause or a Schedule to this
Agreement.
2.
AMENDMENT

With effect from the Fifth Amendment Effective Date (as defined in the Common
Terms Agreement Fifth Amendment Agreement), the Revolving Credit Facility
Agreement shall be amended so that it shall be read and construed for all
purposes as set out in the Schedule (Amended Revolving Credit Facility
Agreement).
3.
CONTINUITY AND FURTHER ASSURANCE

3.1
Continuing obligations

The provisions of the Revolving Credit Facility Agreement shall, save as amended
by this Agreement, continue in full force and effect.
3.2
Further assurance

The Company shall, upon the written request of the Revolving Credit Facility
Agent and at its own expense, do all such acts and things reasonably necessary
to give effect to the amendments effected or to be effected pursuant to this
Agreement.
4.
MISCELLANEOUS

4.1
Incorporation of terms

The provisions of clause 1.3 (Third Party Rights), clause 1.4 (Non-recourse
Liability) and clause 18 (Jurisdiction) of the Schedule shall be incorporated
into this Agreement as if set out in full in this Agreement and as if references
in those clauses to "Agreement" are references to this Agreement and
cross-references to specified clauses thereof are references to the equivalent
clauses set out or incorporated herein.
4.2
Counterparts


--------------------------------------------------------------------------------




This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
5.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.




SIGNATURES


The Company
WYNN RESORTS (MACAU) S.A.
By:    /s/ Frank Cassella    
Address:
Wynn Macau, Rua Cidade de Sintra, NAPE
Macau

Telephone:
+853 2888 9966

Fax:        +853 2832 9966
Attention:    Chief Financial Officer




With a copy to:
Wynn Resorts (Macau) S.A.


Address:    Wynn Macau, Rua Cidade de Sintra, NAPE
Macau
Tel:    +853 2888 9966
Fax:    +853 2832 9966
Attention:    Legal Department of Wynn Resorts (Macau) S.A.


--------------------------------------------------------------------------------




The Revolving Credit Facility Agent
BANK OF CHINA LIMITED, MACAU BRANCH
By:
/s/ Wong, Iao Kun
Address:
13/F Bank of China Building
Avenida Doutor Mario Soares, Macau
Tel:
+853 8792 1639 / 8792 1682


Fax:
+853 8792 1659 / 8792 0308
Attention:
Mr. James Wong / Ms. Iris Ieong



With a copy to:
Address:
17/F Bank of China Building
Avenida Doutor Mario Soares, Macau
Tel:
+853 8792 1623 / 8792 1706
Fax:
853 8792 1677
Attention:
Ms. Wendy Sun / Mr. Jerry Chan




--------------------------------------------------------------------------------




The Revolving Credit Facility Lender


BANK OF CHINA LIMITED, MACAU BRANCH
By:
/s/ Wong, Iao Kun
Address:
17/F Bank of China Building
Avenida Doutor Mario Soares, Macau
Tel:
+853 8792 1623 / 8792 1706
Fax:
853 8792 1677
Attention:
Ms. Wendy Sun / Mr. Jerry Chan



With a copy to:
Address:
13/F Bank of China Building
Avenida Doutor Mario Soares, Macau
Tel:
+853 8792 1639 / 8792 1682
Fax:
+853 8792 1659 / 8792 0308
Attention:
Mr. James Wong / Ms. Iris Ieong






--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




SCHEDULE    
AMENDED REVOLVING CREDIT FACILITY AGREEMENT
 
 




DATED 31 JULY 2012




WYNN RESORTS (MACAU) S.A.
as Company


BANK OF CHINA LIMITED, MACAU BRANCH
as Revolving Credit Facility Agent
and
THE REVOLVING CREDIT FACILITY LENDERS
referred to herein




 
REVOLVING CREDIT FACILITY AGREEMENT
(as amended by the Revolving Credit Facility Amendment Agreement dated September
30, 2015)
 







CONTENTS
Clause
Page
1.Definitions And Interpretation
2


2.Common Terms Agreement
9


3.The Revolving Credit Facilities
9


4.Purpose
9


5.Conditions Of Utilisation
10


6.          Availability Of The Revolving Credit Facilities
11


7.Repayment
11


8.Cancellation
13



    



--------------------------------------------------------------------------------




9.Interest
13


10.Interest Periods
13




11.Notification
14


12.Commitment Fee
14


13.Changes To The Parties
15


14.Payments
15


15.Decision Making Amongst Revolving Credit Facility Lenders
16


16.Counterparts
17


17.Governing Law
17


18.Jurisdiction
18


Schedule 1 The Revolving Credit Facility Lenders
19


Schedule 2 Form Of Advance Request For A Revolving Credit Facility Advance
20







    
    
    


    
    
    







--------------------------------------------------------------------------------




THIS AGREEMENT is made on 31 July 2012


BETWEEN:
(1)
WYNN RESORTS (MACAU) S.A. (THE "COMPANY");

(2)
BANK OF CHINA LIMITED, MACAU BRANCH (the "Revolving Credit Facility Agent"); and

(3)
THE REVOLVING CREDIT FACILITY LENDERS (as defined below).



WHEREAS:
The Revolving Credit Facility Lenders have agreed to make certain loan
facilities available to the Company in connection with Wynn Macau and the Cotai
Project for the refinancing of the Company's existing indebtedness, for
financing the design, development and construction of the Cotai Project and for
general corporate purposes of the Group (including investment in Excluded
Subsidiaries, Excluded Projects or Resort Management Agreements), in each case,
upon the terms and subject to the conditions set out in this Agreement and the
Common Terms Agreement.
IT IS AGREED as follows:



--------------------------------------------------------------------------------




1.
DEFINITIONS AND INTERPRETATION

1.2
Definitions

In this Agreement, unless otherwise defined herein, all terms defined or
referred in the Common Terms Agreement shall have the same meaning herein and in
addition:
"Advance Request" means a request for a Revolving Credit Facility Advance in
substantially the form set out in Schedule 2 (Form of Advance Request for a
Revolving Credit Facility Advance).
"Available Commitment" means, in relation to a Revolving Credit Facility Lender
at any time and save as otherwise provided herein, the aggregate US dollar
equivalent amount of Available Tranche A Commitment and Available Tranche B
Commitment of such Revolving Credit Facility Lender.
"Available Facility" means, at any time, the aggregate US dollar equivalent
amount of the Available Tranche A Facility and the Available Tranche B Facility.
"Available Tranche A Commitment" means, in relation to a Revolving Credit
Facility Lender at any time, its Tranche A Facility Commitment less:
(a)
the aggregate amount of its participation in any outstanding Tranche A Advances
(including, without limitation, the Existing Advances) (other than, in relation
to any proposed Tranche A Advance, such Revolving Credit Facility Lender's
participation in any Tranche A Advances that are due to be repaid or prepaid on
or before the proposed Advance Date); and

(a)
in relation to any proposed Tranche A Advance, the aggregate amount of its
participation in any Tranche A Advances that are due to be made on or before the
proposed Advance Date.

"Available Tranche B Commitment" means, in relation to a Revolving Credit
Facility Lender at any time, its Tranche B Facility Commitment less:
(a)
the aggregate amount of its participation in any outstanding Tranche B Advances
(including, without limitation, the Existing Advances) (other than, in relation
to any proposed Tranche B Advance, such Revolving Credit Facility Lender's
participation in any Tranche B Advances that are due to be repaid or prepaid on
or before the proposed Advance Date); and

(b)
in relation to any proposed Tranche B Advance, the aggregate amount of its
participation in any Tranche B Advances that are due to be made on or before the
proposed Advance Date.

"Available Tranche A Facility" means, at any time, the aggregate amount of the
Available Tranche A Commitments of all the Revolving Credit Facility Lenders at
such time.
"Available Tranche B Facility" means, at any time, the aggregate amount of the
Available Tranche B Commitments of all the Revolving Credit Facility Lenders at
such time.


--------------------------------------------------------------------------------




"Common Terms Agreement" means the common terms agreement dated 14 September
2004 and made between, among others, the Company, the financial institutions
defined therein as Term Facility Lenders and Revolving Credit Facility Lenders,
the Term Facility Agent, the Revolving Credit Facility Agent, the Intercreditor
Agent and the Security Agent, as amended and restated by the Common Terms
Agreement Amendment Agreement, the Common Terms Agreement Second Amendment
Agreement, the Common Terms Agreement Third Amendment Agreement, the Common
Terms Agreement Fourth Amendment Agreement and the Common Terms Agreement Fifth
Amendment Agreement.
"Development Accounts" means: (a) one or more Accounts of the Company opened and
maintained solely for the disbursement of amounts borrowed by the Company under
the Term Facility and the Revolving Credit Facility to finance or refinance
costs incurred or funds expended on the development of the Cotai Project (and
which does not, and will not, contain amounts to be applied for any other
purpose other than as set forth in paragraph (b) of this definition) and; (b)
one or more interest bearing demand or time deposits opened and maintained from
time to time solely for the purpose of investing the amounts referred to in
paragraph (a) of this definition prior to their disbursement provided that any
such interest bearing demand or time deposit (i) meets the requirement of a
Permitted Investment and (ii) is secured by a first ranking fixed Lien in favour
of the Security Agent.
"Existing Advances" means the Tranche A Advance in an amount equal to
USD227,229,032.26 and the Tranche B Advance in an amount equal to
HKD4,561,213,548.39 outstanding as at the Fifth Amendment Effective Date (for
the avoidance of doubt, this does not include any advances made pursuant to a
Completion Request delivered on the Fifth Amendment Effective Date, as provided
for in the Common Terms Agreement Fifth Amendment Agreement).
"Final Repayment Date" means the fifth anniversary of the Fifth Amendment
Effective Date.
"HIBOR" means, in relation to any Tranche B Advance:
(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for HK dollars or the Interest Period of that
Revolving Credit Facility Advance) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Revolving Credit Facility
Agent at its request quoted by the Reference Banks to leading banks in the Hong
Kong interbank market,

at or about 11.00 am (Hong Kong time) on the Quotation Day for the offering of
deposits in HK dollars for a period comparable to the Interest Period for that
Revolving Credit Facility Advance (or, if such Screen Rate or arithmetic mean of
rates, as the case may be, is less than zero per annum, zero per annum).
"Interest Period" means, in relation to a Revolving Credit Facility Advance,
each period determined in accordance with Clause 10 (Interest Periods).


--------------------------------------------------------------------------------




"LIBOR" means, in relation to any Tranche A Advance:
(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for US dollars or for the Interest Period for
that Revolving Credit Facility Advance) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Revolving Credit
Facility Agent at its request quoted by the Reference Banks to leading banks in
the London interbank market,

at or about 11:00 a.m. (London time) on the Quotation Day for the offering of
deposits in US dollars and for a period comparable to the Interest Period for
that Revolving Credit Facility Advance (or, if such Screen Rate or arithmetic
mean of rates, as the case may be, is less than zero per annum, zero per annum).
"Majority Revolving Credit Facility Lenders" means a Revolving Credit Facility
Lender or Revolving Credit Facility Lenders whose US dollar equivalent
participations in the Revolving Credit Facility Advances then outstanding and
undrawn Available Commitments amount in aggregate to more than 50% of the US
dollar equivalent of the sum of all Revolving Credit Facility Advances then
outstanding and undrawn Available Commitments.
"Margin" means in relation to any Revolving Credit Facility Advance hereunder on
and from the Fifth Amendment Effective Date 1.750% per annum but, if the
Leverage Ratio as at the most recent Quarterly Date thereafter thereafter (for
the avoidance of doubt, subject to paragraph (e) of the definition of "Specified
Equity Contribution Conditions" in clause 1.1 (Definitions) of the Common Terms
Agreement) is within the range set out below and the Intercreditor Agent has
received, in accordance with paragraphs 1 and 2 of Part A of Schedule 5
(Covenants) of the Common Terms Agreement, the Company's financial statements
for the period ending on such Quarterly Date together with the Compliance
Certificate required thereunder then, provided (in the case of any decrease in
the Margin) no Default has occurred and is continuing, the Margin will be the
percentage per annum specified for that range:
Leverage Ratio                    Margin
Less than 1.0                    1.500%
Greater than or equal to 1.0 but less than 3.0    1.750%
Greater than or equal to 3.0 but less than 3.5    1.875%
Greater than or equal to 3.5 but less than 4.0    2.000%
Greater than or equal to 4.0 but less than 4.5    2.125%
4.5 or above                    2.250%
Any increase or decrease in the Margin shall take effect from the Business Day
following the satisfaction of the conditions or expiry of the applicable periods
specified above (or, where such Business Day falls less than five Business Days
before the end of the then current Interest Period, from the commencement of the
next Interest Period).


--------------------------------------------------------------------------------




"Reference Banks" means, in relation to:
(a)
LIBOR, the principal London offices of Deutsche Bank AG and BNP Paribas; and

(b)
HIBOR, the principal Hong Kong offices of Bank of China Limited, Hong Kong
Branch and Industrial and Commercial Bank of China (Asia) Limited,

or such other bank or banks designated from time to time by the Revolving Credit
Facility Agent provided that the consent of the Company shall be required if
such designation is made prior to an occurrence of an Event of Default which is
continuing.
"Revolving Credit Facility" means the Tranche A Facility or the Tranche B
Facility and "Revolving Credit Facilities" means each of them.
"Revolving Credit Facility Advance" means, as the context may require, a Tranche
A Advance or a Tranche B Advance and "Revolving Credit Facility Advances" shall
mean each Tranche A Advance and Tranche B Advance or any of them.
"Revolving Credit Facility Finance Documents" means:
(a)
this Agreement;

(b)
the Common Terms Agreement;

(c)
any other Senior Finance Document to which a Revolving Credit Facility Lender is
a party in its capacity as a Revolving Credit Facility Lender; and

(d)
any other document designated as such by the Revolving Credit Facility Agent and
the Company.

"Revolving Credit Facility Lender" means a Tranche A Facility Lender or a
Tranche B Facility Lender.
"Revolving Credit Finance Parties" means the Revolving Credit Facility Agent and
the Revolving Credit Facility Lenders.
"Rollover Advance", in relation to a Revolving Credit Facility, means one or
more Revolving Credit Facility Advances under that Revolving Credit Facility:
(a)
made or to be made on the same day that a maturing Revolving Credit Facility
Advance under that Revolving Credit Facility is due to be repaid;

(b)
the aggregate amount of which is equal to or less than the maturing Revolving
Credit Facility Advance under that Revolving Credit Facility; and

(c)
made or to be made to the Company for the purpose of refinancing a maturing
Revolving Credit Facility Advance under that Revolving Credit Facility.

"Screen Rate" means, in relation to:
(a)
LIBOR, the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other person which takes over the administration


--------------------------------------------------------------------------------




of that rate) for US dollars for the relevant period displayed on page LIBOR01
of the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate), or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters;
and
(b)
HIBOR, the Hong Kong interbank offered rate administered by the Hong Kong
Association of Banks (or any other person which takes over the administration of
that rate) for the relevant period displayed on page HKABHIBOR of the Thomson
Reuters screen (or any replacement Thomson Reuters page which displays the
rate), or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters.

If the agreed page is replaced or service ceases to be available, the Revolving
Credit Facility Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Revolving Credit
Facility Lenders.
"Termination Date" means the date falling one month prior to the Final Repayment
Date.
"Tranche A Advance" means an advance made or to be made by the Tranche A
Facility Lenders under the Tranche A Facility or the principal amount
outstanding for the time being of that advance including a Rollover Advance.
"Tranche A Facility" means the US dollar revolving credit facility granted to
the Company under Clause 3.1.1 (Tranche A Facility).
"Tranche A Facility Commitment" means:
(a)
in relation to the Original Tranche A Facility Lender, the amount set opposite
its name under the column entitled "Tranche A Commitment" in Schedule 1 (The
Revolving Credit Facility Lenders) and the amount of any other Tranche A
Facility Commitment transferred to it under this Agreement; and

(b)
in relation to any other Tranche A Facility Lender, the amount of any Tranche A
Facility Commitment transferred to it under this Agreement,

to the extent not cancelled pursuant to clause 8 (Repayments, Prepayments and
Cancellation) of the Common Terms Agreement or otherwise reduced pursuant to the
terms hereof and/or the Common Terms Agreement, reduced or transferred by it in
accordance with the Common Terms Agreement.
"Tranche A Facility Lender" means any commercial bank, financial institution or
other entity which:
(a)
is named in Schedule 1 (The Revolving Credit Facility Lenders) as a Tranche A
Facility Lender (the "Original Tranche A Facility Lender"); or

(b)
has become party hereto as a Tranche A Facility Lender in accordance with Clause
13 (Changes to the Parties),

and which has not ceased to be a party hereto in accordance with the terms
hereof.


--------------------------------------------------------------------------------




"Tranche B Advance" means an advance made or to be made by the Tranche B
Facility Lenders under the Tranche B Facility or the principal amount
outstanding for the time being of that advance including a Rollover Advance.
"Tranche B Facility" means the HK dollar revolving credit facility granted to
the Company under Clause 3.1.2 (Tranche B Facility).
"Tranche B Facility Commitment" means
(a)
in relation to the Original Tranche B Facility Lender, the amount set opposite
its name under the column entitled "Tranche B Commitment" in Schedule 1 (The
Revolving Credit Facility Lenders) and the amount of any other Tranche B
Facility Commitment transferred to it under this Agreement; and

(b)
in relation to any other Tranche B Facility Lender, the amount of any Tranche B
Facility Commitment transferred to it under this Agreement,

to the extent not cancelled pursuant to clause 8 (Repayments, Prepayments and
Cancellation) of the Common Terms Agreement or otherwise reduced pursuant to the
terms hereof and/or the Common Terms Agreement, reduced or transferred by it in
accordance with the Common Terms Agreement.
"Tranche B Facility Lender" means any commercial bank, financial institution or
other entity which:
(a)
is named in Schedule 1 (The Revolving Credit Facility Lenders) as a Tranche B
Facility Lender (the "Original Tranche B Facility Lender"); or

(b)
has become party hereto as a Tranche B Facility Lender in accordance with Clause
13 (Changes to the Parties),

and which has not ceased to be a party hereto in accordance with the terms
hereof.
1.3
Interpretation

In this Agreement:
1.3.1
the principles of construction contained in clause 1.2 (Principles of
Construction) of the Common Terms Agreement and the rules of interpretation
contained in clause 1.3 (Rules of Interpretation) of the Common Terms Agreement
shall apply to the construction and interpretation of this Agreement;

1.3.2
any reference to the "Revolving Credit Facility Agent" or any "Revolving Credit
Facility Lender" shall be construed so as to include its or their (and any
subsequent) successors and any permitted transferees in accordance with their
respective interests; and

1.3.3
references in this Agreement to any Clause or Schedule shall be to a clause or
schedule contained in this Agreement.

1.4
Third Party Rights


--------------------------------------------------------------------------------




1.4.1
The Contracts (Rights of Third Parties) Act 1999 applies to Clause 1.4
(Non-recourse liability) but only for the benefit of the Operatives and subject
always to the terms of Clause 17 (Governing Law) and Clause 18 (Jurisdiction).

1.4.2
Except as provided in sub-clause 1.3.1 above, a Person who is not a party to
this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Agreement.

1.4.3
Save as provided by the Common Terms Agreement, the consent of any Person who is
not a party to this Agreement is not required to rescind or vary this Agreement.

1.5
Non-recourse Liability

Notwithstanding any provision in the Senior Finance Documents to the contrary,
no Operative shall be personally liable for payments due hereunder or under any
of the Senior Finance Documents or for the performance of any obligation
hereunder or thereunder, save, in relation to any Operative, pursuant to any
Senior Finance Document to which such Operative is party. The sole recourse of
the Revolving Credit Facility Lenders for satisfaction of any of the obligations
of any of the Obligors hereunder and under the other Senior Finance Documents
shall be against the Obligors and not against any assets or property of any
Operative, save to the extent such Operative is party to a Senior Finance
Document and is expressed to be liable for such obligation thereunder. In the
case of an individual holding the Executive Director Shares, his or her
liability shall be limited to his or her shares in the Company.
2.
COMMON TERMS AGREEMENT

This Agreement and the rights and obligations of the parties hereto shall be
subject to the terms and conditions of the Common Terms Agreement which shall be
deemed to be incorporated into this Agreement. In the case of any conflict
between the terms of this Agreement and the terms of the Common Terms Agreement,
the terms of this Agreement shall prevail.
3.
THE REVOLVING CREDIT FACILITIES

3.1
Grant of the Revolving Credit Facilities

3.1.4
Tranche A Facility

The Tranche A Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a US dollar revolving credit facility in an aggregate
amount of USD427,000,000.
3.1.5
Tranche B Facility

The Tranche B Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a HK dollar revolving credit facility in an aggregate
amount of HKD2,511,600,000.
4.
PURPOSE


--------------------------------------------------------------------------------




4.1.4
Subject to Clause 4.1.2, the Company shall apply all amounts borrowed by it
under the Revolving Credit Facilities to pay for the refinancing of existing
indebtedness of the Company, the design, development and construction of the
Cotai Project and for the general corporate purposes of the Group (including
investment in Excluded Subsidiaries, Excluded Projects or Resort Management
Agreements).



4.1.5
The Company shall deposit (immediately upon utilisation of the first Advance
made hereunder):

(a)
one or more Development Accounts denominated in HKD, sufficient HKD amounts
borrowed by it under the Revolving Credit Facility; and

(b)
one or more Development Accounts denominated in USD, sufficient USD amounts
borrowed by it under the Revolving Credit Facility,

such that, when the amounts referred to in paragraphs (a) and (b) of this Clause
4.1.2 are aggregated, they are equal to the RCF Portion (as defined in clause
3.3 (Funding of Development Account from Revolving Credit Facility and the Term
Facility) of the Common Terms Agreement and the Company shall only apply amounts
withdrawn from the Development Accounts from time to time to finance or
refinance costs incurred or funds expended on the development of the Cotai
Project (including, without limitation, cost and expenses related to design,
development, land acquisition, construction, site preparation, equipping,
pre-opening expenses and capitalized interest) provided that, for the avoidance
of doubt, the Company shall be entitled to transfer funds from one Development
Account to another Development Account.
4.1.6
It shall be a condition to the Company making the first withdrawal from a
Development Account (other than a withdrawal for the transfer of funds to
another Development Account) and to making subsequent withdrawals from any
Development Account (other than a withdrawal for the transfer of funds to
another Development Account), that the Company shall (immediately prior to
making the first such withdrawal and subsequently, for so long as there are any
amounts standing to the credit of any Development Account, on the first Business
Day in each calendar month thereafter) certify in writing to the Intercreditor
Agent and the Revolving Credit Facility Agent that it (and/or Palo, as the case
may be) has incurred costs or expended funds on the development of the Cotai
Project (or will immediately upon the making of such withdrawal, have expended
funds on the development of the Cotai Project) in an amount at least equal to
the aggregate amount of all withdrawals from the Development Accounts (excluding
withdrawals for the transfer of funds to another Development Account). For the
purposes of this Clause 4.1.3 costs incurred or funds expended on the
development of the Cotai Project include, but are not limited to, costs and
expenses related to design, development, land acquisition, construction, site
preparation, equipping, pre-opening expenses and capitalized interest.


--------------------------------------------------------------------------------




4.1.7
The Company shall notify the Intercreditor Agent and the Revolving Credit
Facility Agent of the details of each Development Account (including the bank
with which such Development Account is held, in which currency such Development
Account is denominated and the balance from time to time) promptly upon the
opening of any such Development Account and from time to time upon request of
the Intercreditor Agent and the Revolving Credit Facility Agent.

5.
CONDITIONS OF UTILISATION

5.1
Conditions precedent

The provisions of clause 2 (Conditions Precedent) of the Common Terms Agreement
are incorporated by reference herein as if the same were set out in full herein.
5.2
Further conditions precedent

The obligation of each Revolving Credit Facility Lender to participate in each
Revolving Credit Facility Advance under this Agreement is subject to the Company
having satisfied the following conditions:
(a)
in the case of a Rollover Advance, no Event of Default shall have occurred and
is continuing and, in the case of any other Revolving Credit Facility Advance,
no Default shall have occurred and is continuing;

(b)
the representations and warranties contained in schedule 4 (Representations and
Warranties) of the Common Terms Agreement which are repeated by the Company
pursuant to clause 17.2 (Timing) of the Common Terms Agreement are true and
correct in all material respects with reference to the facts and circumstances
existing on the Advance Date;

(c)
receipt by the Intercreditor Agent of each of the reports, financial statements
and other information if and to the extent due pursuant to paragraphs 1 and 2 of
Part A of Schedule 5 (Covenants) of the Common Terms Agreement on or before the
proposed Advance Date; and

(d)
the Company shall have paid or arranged for payment out of the requested
Revolving Credit Facility Advance of all fees, expenses and other charges then
due and payable by it under the Revolving Credit Facility Finance Documents.

5.3
Maximum number of Loans

The Company may not deliver an Advance Request for a Revolving Credit Facility
Advance if, as a result of the proposed Revolving Credit Facility Advance, more
than ten Revolving Credit Facility Advances would be outstanding.
6.
AVAILABILITY OF THE REVOLVING CREDIT FACILITIES

6.1
Drawdown of Advances

The provisions of clause 3 (Drawdown of Advances) and clause 4.2 (Revolving
Credit Facility Availability Period) of the Common Terms Agreement are
incorporated by reference herein as if the same were set out in full herein.
6.2
Each Revolving Credit Facility Lender's participation


--------------------------------------------------------------------------------




6.2.1
It is acknowledged and agreed that, as at the Fifth Amendment Effective Date,
the Existing Advances have been made and are outstanding hereunder.

6.2.2
If the conditions set out in this Agreement and the Common Terms Agreement have
been met, each Tranche A Facility Lender will participate through its Facility
Office in each Tranche A Advance made pursuant to Clause 6.1 (Drawdown of
Advances) in the proportion borne by its Available Tranche A Commitment to the
Available Tranche A Facility immediately prior to the making of that Tranche A
Advance.

6.2.3
If the conditions set out in this Agreement and the Common Terms Agreement have
been met, each Tranche B Facility Lender will participate through its Facility
Office in each Tranche B Advance made pursuant to Clause 6.1 (Drawdown of
Advances) in the proportion borne by its Available Tranche B Commitment to the
Available Tranche B Facility immediately prior to the making of that Tranche B
Advance.

7.
REPAYMENT

(a)
The Company shall repay each Revolving Credit Facility Advance on the last day
of its Interest Period.

(b)
Without prejudice to the Company’s obligation under paragraph (a) above, if:

(i)
one or more Revolving Credit Facility Advances are to be made available to the
Company:

(A)
on the same day that a maturing Revolving Credit Facility Advance is due to be
repaid by the Company;

(B)
in the same currency as the maturing Revolving Credit Facility Advance; and

(C)
in whole or in part for the purpose of refinancing the maturing Revolving Credit
Facility Advance; and

(ii)
the proportion borne by each Revolving Credit Facility Lender's participation in
the maturing Revolving Credit Facility Advance to the amount of that maturing
Revolving Credit Facility Advance is the same as the proportion borne by that
Revolving Credit Facility Lender's participation in the new Revolving Credit
Facility Advance to the aggregate amount of those new Revolving Credit Facility
Advances,

the aggregate amount of the new Revolving Credit Facility Advances shall, unless
the Company notifies the Revolving Credit Facility Agent to the contrary in the
relevant Advance Request, be treated as if applied in or towards repayment of
the maturing Revolving Credit Facility Loan so that:


--------------------------------------------------------------------------------




(A)
if the amount of the maturing Revolving Credit Facility Advance exceeds the
aggregate amount of the new Revolving Credit Facility Advances (1) the Company
will only be required to make a payment under Clause 14.1 (Payments) in an
amount in the relevant currency equal to that excess and (2) each Revolving
Credit Facility Lender's participation in the new Revolving Credit Facility
Advances shall be treated as having been made available and applied by the
Company in or towards repayment of that Revolving Credit Facility Lender's
participation in the maturing Revolving Credit Facility Advance and that
Revolving Credit Facility Advance will not be required to make a payment under
Clause 14.1 (Payments) in respect of its participation in the new Revolving
Credit Facility Advances; and

(c)
if the amount of the maturing Revolving Credit Facility Advance is equal to or
less than the aggregate amount of the new Revolving Credit Facility Advances (1)
the Company will not be required to make a payment under Clause 14.1 (Payments)
and (2) each Revolving Credit Facility Lender will be required to make a payment
under Clause 14.1 (Payments) in respect of its participation in the new
Revolving Credit Facility Advances only to the extent that its participation in
the new Revolving Credit Facility Advances exceeds that Revolving Credit
Facility Lender's participation in the maturing Revolving Credit Facility Loan
and the remainder of that Revolving Credit Facility Lender's participation in
the new Revolving Credit Facility Advances shall be treated as having been made
available and applied by the Company in or towards repayment of that Revolving
Credit Facility Lender's participation in the maturing Revolving Credit Facility
Advance.

(d)
Subject to the other terms of this Agreement and the Common Terms Agreement, any
amounts repaid (including with a Rollover Advance) under Clause 7(a) above may
be re-borrowed.

(e)
Any amount of any Revolving Credit Facility Advance still outstanding on the
Final Repayment Date shall be repaid on the Final Repayment Date.

8.
CANCELLATION

Any cancellation of Available Commitments shall be made in accordance with this
Agreement and the Common Terms Agreement (including clause 8 (Repayment,
Prepayment and Cancellation) and clause 14 (Illegality) of the Common Terms
Agreement).
9.
INTEREST

9.1
Calculation of interest


--------------------------------------------------------------------------------




The rate of interest on each Revolving Credit Facility Advance for each Interest
Period is the percentage rate per annum which is the aggregate of:
(a)
the applicable Margin; and

(b)
LIBOR (in the case of a Tranche A Advance) or HIBOR (in the case of a Tranche B
Advance).

9.2
Payment of interest

The Company shall pay accrued interest on each Revolving Credit Facility Advance
on the last day of each Interest Period.
9.3
Default Interest

Default interest shall be calculated and paid in accordance with clause 9.4
(Default Interest) of the Common Terms Agreement.
9.4
Notification of rates of interest

The Revolving Credit Facility Agent shall promptly notify the Company and the
Revolving Credit Facility Lenders of each determination of LIBOR and HIBOR under
this Agreement.
9.5
Changes to interest rates

The Revolving Credit Facility Agent shall promptly notify the Company and the
Intercreditor Agent of any change to any interest rate occasioned by the
operation of clause 10 (Changes to the calculation of interest) of the Common
Terms Agreement.
10.
INTEREST PERIODS

The duration of each Interest Period shall be determined in accordance with
clause 9.3 (Interest Periods) of the Common Terms Agreement.
11.
NOTIFICATION

Promptly, and in any event, not less than 4 Business Days before the proposed
Advance Date for each Revolving Credit Facility Advance, the Revolving Credit
Facility Agent shall notify each of the relevant Revolving Credit Facility
Lenders of the proposed amount of the relevant Revolving Credit Facility Advance
and the aggregate principal amount of the relevant Revolving Credit Facility
Advance allocated to such Revolving Credit Facility Lender pursuant to Clause
6.2 (Each Revolving Credit Facility Lender's participation) and each Revolving
Credit Facility Lender shall, on such Advance Date, subject to the terms and
conditions of this Agreement, make available to the Revolving Credit Facility
Agent for the account of the Company its said portion of such Revolving Credit
Facility Advance.
12.
COMMITMENT FEE

12.1
The Company shall pay to each Revolving Credit Facility Lender a fee computed at
0.5775% per annum but, if the Leverage Ratio as at the most recent Quarterly
Date thereafter is within the range set out below and the Intercreditor Agent
has received, in accordance with paragraphs 1 and 2 of Part A of Schedule 5
(Covenants) of the Common Terms Agreement, the Company's financial statements
for the period ending on such Quarterly Date together with the Compliance
Certificate required thereunder then, provided (in the case of any


--------------------------------------------------------------------------------




decrease in the rate set out below) no Default has occurred and is continuing,
the fee will be computed at the percentage rate per annum specified for that
range:
Leverage Ratio                    Rate (% per annum)
Less than 1.0                    0.5250%
Greater than or equal to 1.0 but less than 3.0    0.5775%
Greater than or equal to 3.0 but less than 3.5    0.6300%
Greater than or equal to 3.5 but less than 4.0    0.6825%
Greater than or equal to 4.0 but less than 4.5    0.7350%
4.5 or above                    0.7875%
in each case, on that Revolving Credit Facility Lender's daily Available
Commitment from the Fifth Amendment Effective Date to the end of the Revolving
Credit Facility Availability Period. Any increase or decrease in such fee shall
take effect from the Business Day following the satisfaction of the conditions
or expiry of the applicable periods specified above.
12.2
The accrued commitment fee is payable:

12.2.1
in US dollars (or in any other currency mutually agreed between the Company and
the relevant Revolving Credit Facility Lender receiving such fee) in respect of
accrued commitment fee payable on a Revolving Credit Facility Lender's Available
Tranche A Commitment;

12.2.2
in HK dollars (or in any other currency mutually agreed between the Company and
the relevant Revolving Credit Facility Lender receiving such fee) in respect of
accrued commitment fee payable on a Revolving Credit Facility Lender's Available
Tranche B Commitment; and

12.2.3
on the last day of each successive period of three months which ends during the
Revolving Credit Facility Availability Period, on the last day of the Revolving
Credit Facility Availability Period,

and, if cancelled in full or part, on the cancelled amount of the relevant
Revolving Credit Facility Lender's Available Commitment, immediately prior to
the time the cancellation is effective.
13.
CHANGES TO THE PARTIES

13.1
Transfers by the Revolving Credit Facility Agent

The Revolving Credit Facility Agent may resign in accordance with the Common
Terms Agreement and may assign and transfer all of its rights and obligations
under the Revolving Credit Facility Finance Documents to a replacement Revolving
Credit Facility Agent appointed in accordance with the terms of the Common Terms
Agreement.
13.2
Transfers by the Company

The Company may not assign, transfer, novate or dispose of any of its rights or
obligations under the Revolving Credit Facility Finance Documents.


--------------------------------------------------------------------------------




13.3
Transfers by the Revolving Credit Facility Lenders

A Revolving Credit Facility Lender may assign, transfer or novate any of its
rights and/or obligations under the Revolving Credit Facility Finance Documents
in accordance with clause 21.4 (Assignment and Transfer by Lenders), clause 21.5
(Assignments by Lenders) and clause 21.6 (Transfers by Lenders) of the Common
Terms Agreement.
13.4
Assignment and Transfer Fees

On the date upon which an assignment takes effect pursuant to clause 21.5
(Assignments by Lenders) of the Common Terms Agreement or a transfer takes
effect pursuant to clause 21.6 (Transfers by Lenders) of the Common Terms
Agreement, the relevant assignee or Transferee shall pay to the Intercreditor
Agent for its own account a fee in accordance with clause 21.7 (Assignment and
Transfer Fees) of the Common Terms Agreement.
14.
PAYMENTS

14.1
Payments

14.1.1
All payments under this Agreement shall be made in accordance with clause 26
(Payment Mechanics) of the Common Terms Agreement.

14.1.2
Subject to clause 26 (Payment Mechanics) of the Common Terms Agreement, on each
date on which this Agreement requires an amount to be paid by the Company or a
Revolving Credit Facility Lender, the Company or, as the case may be, such
Revolving Credit Facility Lender, shall make the same available to the Revolving
Credit Facility Agent for value on such due date and at such time and in such
funds and to such account with such bank as the Revolving Credit Facility Agent
shall specify from time to time.

14.2
Partial Payments

14.2.1
If the Revolving Credit Facility Agent receives a payment that is insufficient
to discharge all the amounts then due and payable by the Company to the
Revolving Credit Facility Lenders under the Revolving Credit Facility Finance
Documents, the Revolving Credit Facility Agent shall apply that payment towards
the obligations of the Company under the Revolving Credit Facility Finance
Documents in the following order:

(a)
first, in or towards payment pro rata of all amounts paid by the Revolving
Credit Facility Lenders under clause 23.15 (Indemnity to Intercreditor Agent) of
the Common Terms Agreement but which have not been reimbursed by the Company;

(b)
secondly, in or towards payment pro rata of all amounts paid by the Revolving
Credit Facility Lenders under Clause 15.3 (Indemnity to Revolving Credit
Facility Agent) but which have not been reimbursed by the Company;

(c)
thirdly, in or towards payment pro rata of all costs and expenses incurred by
the Revolving Credit Facility Lenders which the Company is obliged to reimburse;


--------------------------------------------------------------------------------




(d)
fourthly, in or towards payment pro rata of all accrued and unpaid interest
(including default interest), fees and commissions due to the Revolving Credit
Facility Lenders under the Revolving Credit Facility Finance Documents;

(e)
fifthly, in or towards payment pro rata of any principal due to the Revolving
Credit Facility Lenders under the Revolving Credit Facility Finance Documents
but unpaid; and

(f)
sixthly, in or towards payment pro rata of any other sum due to the Revolving
Credit Facility Lenders under the Revolving Credit Facility Finance Documents
but unpaid.

14.2.2
The Revolving Credit Facility Agent shall, if so directed by the Majority
Revolving Credit Facility Lenders, vary the order set out in sub-clause 14.2.1
above.

14.2.3
Sub-clause 14.2.1 above will override any appropriation made by the Company.

15.
DECISION MAKING AMONGST REVOLVING CREDIT FACILITY LENDERS

15.1
Decisions

Save as otherwise set out herein and subject to the Common Terms Agreement, the
required Senior Secured Creditors for the purposes of any decision within the
scope of clause 34.2 (Amendment and waiver of Facility Agreements) of the Common
Terms Agreement relating to this Agreement shall be the Revolving Credit
Facility Agent acting on the instructions of the Majority Revolving Credit
Facility Lenders.
15.2
Failure to Give Instructions

If the Revolving Credit Facility Agent gives notice to the Revolving Credit
Facility Lenders requesting their specific instructions on any matter referred
to in Clause 15.1 (Decisions) and it specifies in such notice that the Revolving
Credit Facility Lenders are to give such instructions by a certain date and time
specified in such notice, any Revolving Credit Facility Lender which fails to
respond by the date and time so specified shall have its portion of the
Revolving Credit Facility Advances and its Available Commitment disregarded for
all purposes of determining whether instructions have been given to the
Revolving Credit Facility Agent by the Majority Revolving Credit Facility
Lenders (and, for the purposes of determining the Available Facility or the
amount of all Revolving Credit Facility Advances outstanding, the Available
Commitments and portion of Revolving Credit Facility Advances of such Revolving
Credit Facility Lender shall be deducted).
15.3
Indemnity to Revolving Credit Facility Agent

15.3.1
Each Revolving Credit Facility Lender shall, rateably in accordance with the
proportion that the US dollar equivalent of the sum of its Available Commitments
and its participations in any outstanding Revolving Credit Facility Advances
bear to the US dollar equivalent of the aggregate of the Available Commitments
and such participations of all the Revolving Credit Facility Lenders (or, if all
such amounts have been reduced to zero, such proportion determined immediately
prior to such reduction) for the time being, indemnify the Revolving Credit
Facility


--------------------------------------------------------------------------------




Agent, within fifteen days of demand, against any cost, loss or liability
incurred by the Revolving Credit Facility Agent (other than by reason of the
negligence or wilful misconduct of the Revolving Credit Facility Agent) in
acting as Revolving Credit Facility Agent under any of the Senior Finance
Documents (unless the Revolving Credit Facility Agent has been reimbursed by the
Company pursuant to a Senior Finance Document).
15.3.2
Provided that the Company is required to reimburse or indemnify the Revolving
Credit Facility Agent for such cost, loss or liability in accordance with the
terms of the Senior Finance Documents, the Company shall, within fifteen days of
demand in writing by any Revolving Credit Facility Lender, indemnify such
Revolving Credit Facility Lender in relation to any payment actually made by
such Revolving Credit Facility Lender pursuant to Clause 15.3.1 above.

16.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.
17.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
18.
JURISDICTION

18.1
Jurisdiction of English courts

18.1.1
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement or the consequences of its
nullity) (a "Dispute").

18.1.2
The parties hereto agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly they will not argue to the
contrary.

18.1.3
This Clause 18.1 (Jurisdiction of English courts) is for the benefit of the
Revolving Credit Finance Parties only. As a result, no Revolving Credit Finance
Party shall be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law and the Revolving
Credit Facility Finance Documents, the Revolving Credit Finance Parties may take
concurrent proceedings in any number of jurisdictions.

18.2
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Company:
(a)
irrevocably appoints Law Debenture Corporate Services Limited as its agent for
service of process in relation to any proceedings before the English courts in
connection with this Agreement; and


--------------------------------------------------------------------------------




(b)
agrees that failure by a process agent to notify the Company of the process will
not invalidate the proceedings concerned.



This Agreement has been entered into on the date stated at the beginning of this
Agreement.
SCHEDULE 1
THE REVOLVING CREDIT FACILITY LENDERS


Revolving Credit Facility Lender
Tranche A Commitment (USD)
Tranche B Commitment (HKD)
Bank of China Limited, Macau Branch
427,000,000
2,511,600,000
Total
427,000,000
2,511,600,000





SCHEDULE 2
FORM OF ADVANCE REQUEST FOR A REVOLVING CREDIT FACILITY ADVANCE


To:
[ ] as Intercreditor Agent

[ ] as Revolving Credit Facility Agent
Date:    [ ]


Dear Sirs,
Wynn Resorts (Macau) S.A. - Revolving Credit Facility Agreement dated 31 July
2012 (as amended by the Revolving Credit Facility Agreement Amendment Agreement
dated [ ] 2015 (the "Agreement")
Advance Request No. [ ]
1.
We refer to the Agreement and the common terms agreement (the "Common Terms
Agreement") dated 14 September 2004 (as amended from time to time) and made
between, among others, Wynn Resorts (Macau) S.A. (the "Company"), the financial
institutions defined therein as Revolving Credit Facility Lenders, the Revolving
Credit Facility Agent, the Intercreditor Agent and the Security Agent. Terms
defined in the Common Terms Agreement shall have the same meaning herein and the
principles of construction and rules of interpretation set out therein shall
also apply.


--------------------------------------------------------------------------------




2.
This is an Advance Request given pursuant to Clause 3 (Drawdown of Advances) of
the Common Terms Agreement.

3.
This Advance Request is irrevocable.

4.
We hereby give you notice that, upon the terms and subject to the conditions
contained in the Common Terms Agreement and the Revolving Credit Facility
Agreement, we wish to borrow the following Revolving Credit Facility Advance
under the following Revolving Credit Facility on the following terms:

Proposed Advance Date:    [        ]
Revolving Credit Facility:
[Tranche A/Tranche B] Facility

Amount:    [USD][HKD][        ]
Interest Period:    [1, 2, 3 or 6] months
5.
We confirm that:

(a)
each condition specified in Clause 5.2 (Further conditions precedent) of the
Agreement is satisfied on the date of this Advance Request;

(b)
the Revolving Credit Facility Advance complies with the permitted use of the
Revolving Credit Facilities under the Revolving Credit Facility Agreement and
clause 5 (Purpose) of the Common Terms Agreement; and

(c)
since the Fifth Amendment Effective Date, no Material Adverse Effect has
occurred and is continuing nor could reasonably be expected to occur.

6.
We attach signed but undated receipts for the Revolving Credit Facility Advance
requested above and hereby authorise the Revolving Credit Facility Agent to date
such receipts on the date such Revolving Credit Facility Advances are made.

7.
The proceeds of the above Revolving Credit Facility Advance should be credited
to [    ].

Yours faithfully,


___________________________
Name:
Responsible Officer
for and on behalf of
Wynn Resorts (Macau) S.A.


Attachments: Receipts for the Revolving Credit Facility Advance
